1    DEBRA J. CARFORA
2    ANDREW COGHLAN
     U.S. Department of Justice
3    Environment & Natural Resources Division
4    Environmental Defense Section
     P.O. Box 7611
5
     Washington, DC. 20044-7611
6    (202) 514-2640
7
     (202) 514-8865 (fax)
     debra.carfora@usdoj.gov
8
9    Attorneys for Federal Defendant
10
                IN THE UNITED STATES DISTRICT COURT
11            FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13
                                            Civil Action No. 3:18-cv-00457-
     CITY OF IMPERIAL BEACH, a
14
                                            JM-LL
     municipal corporation, SAN DIEGO
15   UNIFIED PORT DISTRICT, a public
     corporation, and CITY OF CHULA         FEDERAL DEFENDANT’S
16   VISTA, a municipal corporation,        ANSWER TO PLAINTIFFS’
17                                          SECOND AMENDED
                       Plaintiffs,          COMPLAINT
18
19               v.
20
     THE INTERNATIONAL
21   BOUNDARY & WATER
22   COMMISSION – UNITED STATES
     SECTION, an agency of the United
23
     States, and VEOLIA WATER
24   NORTH AMERICA – WEST, LLC,
25
                       Defendants.
26
27
28

                                        1
        FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                           CASE NO. 3:18-cv-00457-JM-LL
1           Defendant the United States’ Section of the International Boundary
2    and Water Commission (“USIBWC”) by and through its undersigned
3    counsel, responds to the numbered allegations of the Second Amended
4    Complaint (ECF No. 31) filed by Plaintiffs City of Imperial Beach, San
5    Diego Unified Port District, and City of Chula Vista as follows:
6    I.     INTRODUCTION
7           1.     The allegations set forth in Paragraph 1 purport to characterize
8    the Second Amended Complaint and constitute conclusions of law, to which
9    no response is required. To the extent a response is required, the allegations
10   are denied.
11          2.     The allegations set forth in Paragraph 2 are denied, except to
12   admit the following: the USIBWC is the owner of the South Bay
13   International Wastewater Treatment Plant (“SBIWTP”), five canyon
14   collectors, two pump stations, the South Bay Land Outfall, South Bay Ocean
15   Outfall, and other associated infrastructure (collectively referred to as
16   “Facilities”). The USIBWC contracts with Veolia to operate and maintain
17   the Facilities. The South Bay Land Outfall is jointly owned with the City of
18   San Diego, and that the South Bay Ocean Outfall is jointly owned and
19   operated with the City of San Diego. The USIBWC operates and maintains
20   the Tijuana River Flood Control Structure, located in southern San Diego
21   County, California.
22          3.     The allegations set forth in the first sentence of Paragraph 3
23   constitute conclusions of law, to which no response is required. To the
24   extent a response is required, the allegations are denied. The USIBWC lacks
25   knowledge and information sufficient to admit or deny the allegations set
26   forth in the second sentence of Paragraph 3. The USIBWC denies the
27   allegations set forth in the third and fourth sentences of Paragraph 3.
28

                                             2
          FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                             CASE NO. 3:18-cv-00457-JM-LL
1          4.     The USIBWC denies the allegations set forth in the first,
2    second, and third sentences of Paragraph 4, except to admit that toxins, and
3    bacterial and viral pathogens, including, but not limited to, hepatitis,
4    enteroviruses, and vibrio, have been present in and around coastal beaches.
5    The USIBWC lacks knowledge and information sufficient to admit or deny
6    the allegations set forth in the fourth sentence of Paragraph 4.
7          5.     The allegations set forth in the first sentence of Paragraph 5
8    constitute conclusions of law, to which no response is required. To the
9    extent a response is required, the allegations are denied. The USIBWC lacks
10   knowledge and information sufficient to admit or deny the allegations set
11   forth in the second and third sentences of Paragraph 5.
12         6.     The USIBWC denies the allegations set forth in Paragraph 6.
13         7.     The USIBWC admits that Plaintiffs notified it of their intent to
14   sue on September 27, 2017, that it participated in a December 12, 2017
15   workshop to discuss solutions to the ongoing problem of cross-border water
16   pollution in the San Diego region, and that it received from the San Diego
17   Regional Water Quality Control Board a list of priority projects on January
18   26, 2018. The USIBWC denies the allegations set forth in the fourth
19   sentence of Paragraph 7. The remaining allegations set forth in Paragraph 7
20   purport to characterize the San Diego Regional Water Quality Control
21   Board’s January 26, 2018 list of priority projects and otherwise constitute
22   conclusions of law, to which no response is required. To the extent a
23   response is required, the allegations are denied.
24         8.     The USIBWC admits the allegations set forth in the first
25   sentence of Paragraph 8. The remaining allegations set forth in Paragraph 8
26   purport to characterize the USIBWC’s response to the San Diego Regional
27   Water Quality Control Board’s January 26, 2018 list of priority projects and
28

                                             3
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1    otherwise constitute conclusions of law, to which no response is required.
2    To the extent a response is required, the allegations are denied.
3            9.    The USIBWC admits the allegations set forth in the first
4    sentence of Paragraph 9. The remaining allegations set forth in Paragraph 9
5    purport to characterize the San Diego Regional Water Quality Control
6    Board’s letter of April 13, 2018, and otherwise constitute conclusions of
7    law, to which no response is required. To the extent a response is required,
8    the allegations are denied.
9            10.   The USIBWC admits the allegations set forth in Paragraph 10.
10           11.   The allegations set forth in the first sentence of Paragraph 11
11   purport to characterize the Second Amended Complaint and constitute
12   conclusions of law, to which no response is required. To the extent a
13   response is required, the allegations are denied. The USIBWC denies the
14   allegations set forth in the second sentence of Paragraph 11.
15           12.   The USIBWC denies the allegations set forth in Paragraph 12.
16           13.   The USIBWC denies the allegations set forth in the first
17   sentence of Paragraph 13. The remaining allegations set forth in Paragraph
18   13 purport to characterize the Second Amended Complaint and constitute
19   conclusions of law, to which no response is required. To the extent a
20   response is required, the allegations are denied.
21   II.     PARTIES
22           A.    Plaintiffs
23           14.   The USIBWC admits the allegations set forth in Paragraph 14.
24           15.   The USIBWC admits the allegations set forth in Paragraph 15.
25           16.   The USIBWC lacks knowledge and information sufficient to
26   admit or deny the allegations set forth in Paragraph 16.
27           17.   The USIBWC lacks knowledge and information sufficient to
28   admit or deny the allegations set forth in Paragraph 17.

                                             4
           FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                              CASE NO. 3:18-cv-00457-JM-LL
1          18.    The USIBWC lacks knowledge and information sufficient to
2    admit or deny the allegations set forth in Paragraph 18.
3          19.    The USIBWC lacks knowledge and information sufficient to
4    admit or deny the allegations set forth in Paragraph 19.
5          20.    The USIBWC lacks knowledge and information sufficient to
6    admit or deny the allegations set forth in the first sentence of Paragraph 20.
7    The allegations set forth in the second sentence of Paragraph 20 constitute
8    conclusions of law, to which no response is required. To the extent a
9    response is required, the allegations are denied.
10         21.    The USIBWC lacks knowledge and information sufficient to
11   admit or deny the allegations set forth in Paragraph 21.
12         22.    The USIBWC admits the allegations set forth in Paragraph 22.
13         23.    The USIBWC admits the allegations set forth in Paragraph 23.
14         24.    The USIBWC admits the allegations set forth in the first
15   sentence of Paragraph 24. The allegations set forth in the remainder of
16   Paragraph 24 purport to characterize the Second Amended Complaint and
17   constitute conclusions of law, to which no response is required. To the
18   extent a response is required, the allegations are denied.
19         25.    The USIBWC admits the allegations set forth in Paragraph 25.
20         26.    The USIBWC admits the allegations set forth in the first
21   sentence of Paragraph 26. The USIBWC lacks knowledge and information
22   sufficient to admit or deny the allegations set forth in the second sentence of
23   Paragraph 26.
24         27.       The USIBWC lacks knowledge and information sufficient to
25   admit or deny the allegations set forth in Paragraph 27.
26         28.    The allegations set forth in Paragraph 28 constitute conclusions
27   of law, to which no response is required. To the extent a response is
28   required, the allegations are denied.

                                             5
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1
2
3          B.     Defendants
4          29.    The USIBWC admits that it is an agency and instrumentality of
5    the United States government tasked with negotiating binational solutions to
6    issues that arise under bilateral treaties with Mexico regarding, among other
7    things, flood control, sanitation, and water quality in the entire border
8    region. The allegations set forth in Paragraph 29 are otherwise denied.
9          30.    The allegations set forth in Paragraph 30 purport to characterize
10   the 1944 Treaty for Utilization of the Waters of the Colorado and Tijuana
11   Rivers and of the Rio Grande (“1944 Treaty”), which speaks for itself and
12   provides the best evidence of its contents. Any allegations contrary to the
13   Treaty’s plain language, meaning, or context are denied.
14         31.    The USIBWC admits that, under the terms of the 1944 Treaty
15   relating to the Tijuana River, the United States and Mexico approved
16   funding for the construction and operation of certain flood control and
17   wastewater treatment infrastructure in the Tijuana River Valley. The
18   allegations set forth in the first sentence of Paragraph 31 are otherwise
19   denied. The allegations set forth in the second sentence of Paragraph
20   31purport to characterize the Second Amended Complaint, to which no
21   response is required. To the extent a response is required, the allegations are
22   denied.
23         32.    The USIBWC admits the allegations set forth in Paragraph 32.
24         33.    The allegations set forth in Paragraph 33 constitute conclusions
25   of law, to which no response is required. To the extent a response is
26   required, the allegations are denied.
27
28

                                             6
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1    III.     JURISDICTION AND VENUE
2             34.   The allegations set forth in Paragraph 34 purport to characterize
3    the Second Amended Complaint and constitute conclusions of law, to which
4    no response is required. To the extent a response is required, the allegations
5    are denied.
6             35.   The USIBWC admits that it received notice of Plaintiffs’ intent
7    to sue for violations of the CWA, and notice of Plaintiffs’ intent to sue for
8    violations of RCRA, on September 27, 2017, that more than ninety days
9    have passed, and that a copy of Plaintiffs’ combined CWA and RCRA
10   “Notice of Intent” letter is attached as Exhibit A to the Second Amended
11   Complaint. The allegations set forth in the remainder of Paragraph 35
12   constitute conclusions of law, to which no response is required. To the
13   extent a response is required, the allegations are denied.
14            36.   The allegations set forth in Paragraph 36 purport to characterize
15   the Second Amended Complaint and constitute conclusions of law, to which
16   no response is required. To the extent a response is required, the allegations
17   are denied.
18            37.   The allegations set forth in Paragraph 37 purport to characterize
19   the Second Amended Complaint and constitute conclusions of law, to which
20   no response is required. To the extent a response is required, the allegations
21   are denied.
22   IV.      FACTUAL ALLEGATIONS
23            A.    The Tijuana River Valley.
24            38.   The allegations set forth in Paragraph 38 purport to characterize
25   the Second Amended Complaint and no response is required.
26            39.   The USIBWC admits the allegations in Paragraph 39.
27            40.   The USIBWC lacks knowledge and information sufficient to
28   admit or deny the allegations set forth in the remainder of Paragraph 40.

                                             7
            FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                               CASE NO. 3:18-cv-00457-JM-LL
1          41.    The USIBWC admits that the Tijuana River is an international
2    river that flows through the city of Tijuana, Mexico, to the international
3    boundary and then continues into the United States. The remainder of the
4    allegations set forth in the first sentence of Paragraph 41 constitute
5    conclusions of law, to which no response is required. To the extent a
6    response is required, the allegations are denied. The USIBWC lacks
7    knowledge and information sufficient to admit or deny the allegations set
8    forth in the second sentence of Paragraph 41.
9          42.    The USIBWC lacks knowledge and information sufficient to
10   admit or deny the allegations set forth in Paragraph 42.
11         43.    The USIBWC admits that it built in 1978 a flood control
12   structure designed solely to protect nearby communities and infrastructure
13   from flood damage. The remainder of the allegations set forth in Paragraph
14   43 constitute conclusions of law, to which no response is required. To the
15   extent a response is required, the allegations are denied.
16         44.    The allegations set forth in Paragraph 44 purport to characterize
17   a map contained in the Second Amended Complaint and constitute
18   conclusions of law, to which no response is required. To the extent a
19   response is required, the allegations are denied.
20         45.    The USIBWC denies the allegations in Paragraph 45.
21         46.    The USIBWC admits that the Tijuana River flows from Mexico
22   into the United States to the Pacific Ocean through the Tijuana River Valley.
23   The allegations set forth in remainder of Paragraph 46 purport to
24   characterize the Second Amended Complaint and constitute conclusions of
25   law, to which no response is required. To the extent a response is required,
26   the allegations are denied.
27         47.    The allegations set forth in the first sentence of Paragraph 47
28   constitute conclusions of law, to which no response is required. To the

                                            8
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1    extent a response is required, the allegations are denied. The USIBWC
2    denies the allegations set forth in the second sentence of Paragraph 47.
3          48.    The USIBWC denies the allegations in Paragraph 48.
4          49.    The USIBWC admits that the Tijuana River from the point it
5    crosses the border to its eventual terminus at the Pacific Ocean is navigable
6    in the traditional sense of the word. The allegations set forth in Paragraph
7    49 are otherwise denied.
8          50.    The USIBWC admits the allegations in Paragraph 50.
9          51.    The USIBWC admits that water flows across the international
10   boundary at the points indicated in Paragraph 51 of the Second Amended
11   Complaint, but otherwise denies the allegation in Paragraph 51.
12         52.    The USIBWC lacks knowledge and information sufficient to
13   admit or deny the allegations set forth in Paragraph 52.
14         B.     USIBWC Facilities in the Tijuana River Valley.
15         53.    The USIBWC admits the allegations set forth in Paragraph 53.
16         54.    The USIBWC admits that is it the owner of the SBIWTP,
17   which is located in the area depicted in the schematic by a yellow polygon
18   marked “SBIWTP.” The allegations set forth in Paragraph 54 are otherwise
19   denied.
20         55.    The USIBWC admits the allegations set forth in Paragraph 55.
21         56.    The allegations set forth in Paragraph 56 purport to characterize
22   the National Pollution Discharge Elimination System (“NPDES”) permit
23   CA0108928 (California Waste Discharge Requirement Order R9-2014-0009
24   as amended by Order R9-2014-0094) (“NPDES Permit”), which speaks for
25   itself and provides the best evidence of its contents. Any allegations
26   contrary to the NPDES Permit’s plain language, meaning, or context are
27   denied.
28         57.    The USIBWC admits the allegations set forth in Paragraph 57.

                                           9
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1          58.    The USIBWC denies the allegations in first sentence of
2    Paragraph 58. The USIBWC admits the allegations set forth in remainder of
3    Paragraph 58.
4          59.    The USIBWC admits that dry weather flow in the Tijuana
5    River that would otherwise flow into the United States is diverted from the
6    river bed at the international border through a River Diversion Structure
7    located on the Mexican side of the border (“CILA Diversion”). The
8    USIBWC also admits that dry weather flows occasionally cross into the
9    United States when the CILA Diversion malfunctions. The allegations set
10   forth in Paragraph 59 are otherwise denied.
11         60.    The USIBWC admits that it operates and maintains a flood
12   control system along the Tijuana River, which includes a concrete and rock-
13   lined channel extending from the United States-Mexico boundary
14   downstream 0.9 miles before emptying into unimproved sections of the
15   Tijuana River. The USIBWC denies the allegations set forth in the
16   remainder of Paragraph 60.
17         61.    The first sentence of Paragraph 61 purports to characterize the
18   USIBWC’s website, which speaks for itself and is the best evidence of its
19   contents. Any allegations contrary to the website’s plain language, meaning,
20   or context are denied. The USIBWC denies the allegations in the remainder
21   of Paragraph 61.
22         62.    The USIBWC admits that the flood control structure is
23   generally dry, with a base of sediment that has built up during past flows.
24   The allegations set forth in Paragraph 62 are otherwise denied.
25         63.    The USIBWC admits that waters that flow through the flood
26   control structure are not diverted and simply flow by gravity into unaltered
27   downstream sections of the Tijuana River. The first sentence of Paragraph
28   63 is otherwise denied. The USIBWC admits that it, in cooperation with its

                                           10
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1    Mexican counterpart, Comisión Internacional de Límites y Agua (“CILA”),
2    constructed a temporary earthen berm along the border to prevent fugitive
3    dry weather flows from crossing the international boundary by redirecting
4    those flows to the CILA Diversion. The second sentence of Paragraph 63 is
5    otherwise denied. The USIBWC admits that the earthen berm on the border
6    was not designed to detain high-volume flows but otherwise denies the
7    allegations set forth in Paragraph 63’s remainder.
8          64.     The USIBWC admits the allegations set forth in Paragraph 64.
9          65.     The USIBWC admits the allegation set forth in Paragraph 65.
10         66.     The USIBWC admits that canyon collectors consist in part of a
11   concrete channel that directs transboundary flow to a shallow basin that is
12   equipped with a screen covered drain. Dry weather flows are diverted
13   through the canyon collector system’s pipes, pumps, and junction boxes, to
14   the SBIWTP for treatment and disposal through the South Bay Ocean
15   Outfall in compliance with the NPDES Permit. Any quantity of flows in the
16   canyons exceeding the maximum design capacity of the canyon collectors
17   will flow uncaptured past the canyon collectors through the natural drainage
18   channels in which the collectors are situated. USIBWC also admits that the
19   canyon collector system has valves that can control the amount of water
20   flowing into the SBIWTP. The allegations set forth in the Paragraph 66 are
21   otherwise denied.
22         67.     The USIBWC denies the allegations set forth in Paragraph 67.
23         68.     The allegations set forth in Paragraph 68 constitute conclusions
24   of law, to which no response is required. To the extent a response is
25   required, the allegations are denied.
26         69.     The allegations in Paragraph 69 are conclusions of law to which
27   no response is required. To the extent a response is required, the allegations
28   are denied.

                                             11
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1          C.     Pollution and Waste Regularly Discharge from USIBWC
2          Facilities.
3          70.    The USIBWC admits that transboundary flows contain
4    pollutants but otherwise denies the allegations set forth in Paragraph 70.
5          71.    The USIBWC denies the allegations set forth in Paragraph 71.
6          72.    The USIBWC denies the allegations set forth in Paragraph 72.
7          73.    The allegations set forth in Paragraph 73 constitute conclusions
8    of law, to which no response is required. To the extent a response is
9    required, the allegations are denied.
10         74.    The allegations set forth in Paragraph 74 constitute conclusions
11   of law, to which no response is required. To the extent a response is
12   required, the allegations are denied.
13         75.    The allegations set forth in Paragraph 75 purport to characterize
14   Exhibit B to the Second Amended Complaint and otherwise constitute
15   conclusions of law, to which no response is required. To the extent a
16   response is required, the allegations are denied except to admit that spill and
17   transboundary wastewater flow reporting requirements have been
18   established in the NPDES Permit, which speaks for itself and provides the
19   best evidence of its contents. Any allegations contrary to the NPDES
20   Permit’s plain language, meaning, or context are denied.
21         76.    The allegations set forth in Paragraph 76 constitute conclusions
22   of law, to which no response is required. To the extent a response is
23   required, the allegations are denied except to admit that waters that pass
24   through the flood control structure are not subjected to any intervening use.
25         77.    The USIBWC denies the allegations set forth in Paragraph 77.
26         78.    The USIBWC denies the allegations set forth in Paragraph 78.
27         79.    The USIBWC denies the allegations set forth in Paragraph 79.
28         80.    The USIBWC denies the allegations set forth in Paragraph 80.

                                             12
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1          81.     The USIBWC denies the allegations set forth in Paragraph 81.
2          82.     The allegations set forth in Paragraph 82 purport to characterize
3    the “Spill and Transboundary Wastewater Flow Event Prevention and
4    Response Plan” and the NPDES Permit which speak for themselves and
5    provide the best evidence of their contents. Any allegations contrary to
6    those documents’ plain language, meaning, or context are denied. The
7    allegations set forth in the remainder of Paragraph 82 constitute conclusions
8    of law, to which no response is required. To the extent a response is
9    required, the allegations are denied except to admit that the USIBWC
10   contracts with Veolia to operate and maintain the SBIWTP.
11         83.     The allegations in the first sentence of Paragraph 83 are
12   conclusions of law to which no response is required. To the extent a
13   response is required, the allegations are denied. The USIBWC admits that
14   the canyon collectors are regularly cleaned and that small sediment ridges
15   were created inside the collectors’ channels to direct flow into the collectors’
16   drains, but otherwise denies the allegations in Paragraph 83.
17         84.     The allegations in the first sentence of Paragraph 84 are
18   conclusions of law to which no response is required. To the extent a
19   response is required, the allegations are denied. The USIBWC admits that
20   small sediment ridges were created inside the canyon collectors’ channels to
21   direct flow into the collectors’ drains, but otherwise denies the allegations in
22   Paragraph 84.
23         85.     The allegations in Paragraph 85 are conclusions of law to which
24   no response is required. To the extent a response is required, the allegations
25   are denied.
26         86.     The allegations in Paragraph 86 are conclusions of law to which
27   no response is required. To the extent a response is required, the allegations
28   are denied.

                                            13
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1          87.     The allegations in Paragraph 87 are conclusions of law to which
2    no response is required. To the extent a response is required, the allegations
3    are denied.
4          88.     The allegations set forth in Paragraph 88 purport to characterize
5    Exhibit C to the Second Amended Complaint and otherwise constitute
6    conclusions of law, to which no response is required. To the extent a
7    response is required, the allegations are denied except to admit that spill and
8    transboundary wastewater flow reporting requirements have been
9    established in the NPDES Permit. The NPDES Permit and any reports
10   issued pursuant to the NPDES Permit speak for themselves and provide the
11   best evidence of their contents. Any allegations contrary to the plain
12   language, meaning, or context of the NPDES Permit or reports issued
13   pursuant to the NPDES Permit are denied.
14         89.     The allegations set forth in Paragraph 89 purport to characterize
15   Exhibit D to the Second Amended Complaint and otherwise constitute
16   conclusions of law, to which no response is required. To the extent a
17   response is required, the allegations are denied except to admit that canyon
18   collector inspection reporting requirements have been established in the
19   NPDES Permit. The NPDES Permit and any reports issued pursuant to the
20   NPDES permit speak for themselves and provide the best evidence of their
21   contents. Any allegations contrary to the plain language, meaning, or
22   context of the NPDES Permit or reports issued pursuant to the NPDES
23   Permit are denied.
24         90.     The USIBWC denies the allegations set forth in Paragraph 90.
25         91.     The USIBWC denies the allegations set forth in Paragraph 91.
26
27
28

                                            14
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1          D.     Pollutants and Wastes Discharging from USIBWC Facilities
2          and their Impacts.
3          92.    The USIBWC lacks knowledge and information sufficient to
4    admit or deny the allegations set forth in the first sentence of Paragraph 92.
5    The remaining allegations in Paragraph 92 are otherwise denied except to
6    admit that e. coli, total coliforms, and enterococcus are present in the
7    Tijuana River.
8          93.    The USIBWC admits only that e. coli and enterococcus may
9    indicate the presence of fecal contamination in water. The allegations in
10   Paragraph 93 are otherwise denied.
11         94.    The USIBWC admits that solid waste is sometimes carried
12   across the border by the Tijuana River. The allegations in Paragraph 94 are
13   otherwise denied.
14         95.    The USIBWC lacks knowledge and information sufficient to
15   admit or deny the allegations set forth in Paragraph 95.
16         96.    The USIBWC denies the allegations in Paragraph 96.
17         97.    The allegations set forth in Paragraph 97 purport to characterize
18   Exhibit C to the Second Amended Complaint. The USIBWC admits only
19   that spill and transboundary wastewater flow reporting requirements have
20   been established in the NPDES Permit. Reports made under the NPDES
21   Permit speak for themselves and provide the best evidence of their contents.
22   Any allegations contrary to the plain language, meaning, or context of those
23   reports are denied.
24         98.    The USIBWC denies the allegations in Paragraph 98.
25         99.    The USIBWC lacks knowledge and information sufficient to
26   admit or deny the allegations set forth in Paragraph 99.
27         100. The allegations in Paragraph 100’s first sentence constitute
28   conclusions of law to which no response is required. To the extent a

                                            15
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1    response is required, the allegations are denied. The USIBWC lacks
2    knowledge and information sufficient to admit or deny the allegations set
3    forth in the remainder of Paragraph 100.
4             101. The USIBWC lacks knowledge and information sufficient to
5    admit or deny the allegations set forth in Paragraph 101.
6             102. The allegations in Paragraph 102 are conclusions of law to
7    which no response is required. To the extent a response is required, the
8    allegations are denied.
9                   a.    The USIBWC denies the allegations in sub-paragraph
10   102.a.
11                  b.    The USIBWC denies the allegations in sub-paragraph
12   102.b.
13                  c.    The USIBWC denies the allegations in sub-paragraph
14   102.c.
15   V.       CAUSES OF ACTION
16                             FIRST CAUSE OF ACTION
17                             33 U.S.C. §§ 1311(a) & 1342
18    Discharges of Pollutants Without a NPDES Permit in Violation of the
19     CWA Against the International Boundary and Water Commission –
20                                 United States Section.
21            103. The USIBWC incorporates by reference all answers set forth
22   above.
23            104. The allegations set forth in Paragraph 104 are legal conclusions
24   to which no response is required. To the extent that a response is required,
25   the allegations are denied.
26            105. The allegation set forth in Paragraph 105 is a legal conclusion
27   to which no response is required. To the extent that a response is required,
28   the allegation is denied.

                                            16
          FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                             CASE NO. 3:18-cv-00457-JM-LL
1          106. The allegations set forth in Paragraph 106 are legal conclusions
2    to which no response is required. To the extent that a response is required,
3    the allegations are denied.
4          107. The allegation set forth in Paragraph 107 is a legal conclusion
5    to which no response is required. To the extent that a response is required,
6    the allegation is denied.
7          108. The allegations set forth in Paragraph 108 are legal conclusions
8    to which no response is required. To the extent that a response is required,
9    the allegations are denied.
10         109. The USIBWC admits that the flood control structure is not
11   subject to the NPDES Permit, but otherwise denies the allegations in
12   Paragraph 109.
13         110. The allegations set forth in Paragraph 110 are legal conclusions
14   to which no response is required. To the extent that a response is required,
15   the allegations are denied.
16         111. The allegations set forth in Paragraph 111 are legal conclusions
17   to which no response is required. To the extent that a response is required,
18   the allegations are denied.
19         112. The allegations set forth in Paragraph 112 are legal conclusions
20   to which no response is required. To the extent that a response is required,
21   the allegations are denied.
22         113. The allegations set forth in Paragraph 113 are legal conclusions
23   to which no response is required. To the extent that a response is required,
24   the allegations are denied.
25         114. The allegations set forth in Paragraph 114 purport to
26   characterize the Second Amended Complaint and require no response. To
27   the extent a response is required, the allegations are denied.
28

                                            17
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1                          SECOND CAUSE OF ACTION
2                            33 U.S.C. §§ 1311(a) & 1342
3     Discharges of Pollutants in Violation of the CWA and NPDES Permit
4                                    CA0108928
5                              Against All Defendants.
6          115. The USIBWC incorporates by reference all answers set forth
7    above.
8          116. The allegations set forth in Paragraph 116 are legal conclusions
9    to which no response is required. To the extent that a response is required,
10   the allegations are denied.
11         117. The allegations set forth in Paragraph 117 are legal conclusions
12   to which no response is required. To the extent that a response is required,
13   the allegations are denied.
14         118. The allegations set forth in Paragraph 118 are legal conclusions
15   to which no response is required. To the extent that a response is required,
16   the allegations are denied.
17         119. The allegations set forth in Paragraph 119 are legal conclusions
18   to which no response is required. To the extent that a response is required,
19   the allegations are denied.
20         120. The allegations set forth in Paragraph 120 are legal conclusions
21   to which no response is required. To the extent that a response is required,
22   the allegations are denied.
23         121. The allegations set forth in Paragraph 121 are legal conclusions
24   to which no response is required. To the extent that a response is required,
25   the allegations are denied.
26         122. The allegations set forth in Paragraph 122 are legal conclusions
27   to which no response is required. To the extent that a response is required,
28   the allegations are denied.

                                           18
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1          123. The allegations set forth in Paragraph 123 are legal conclusions
2    to which no response is required. To the extent that a response is required,
3    the allegations are denied.
4          124. The allegations set forth in Paragraph 124 purport to
5    characterize the Second Amended Complaint and no response is required.
6    To the extent a response is required, the allegations are denied.
7                             THIRD CAUSE OF ACTION
8                                42 U.S.C. § 6972(a)(1)(B)
9      Contribution to an Imminent and Substantial Endangerment under
10                                        RCRA
11                               Against All Defendants.
12         125. The USIBWC incorporates by reference all answers set forth
13   above.
14         126. The allegations set forth in Paragraph 126 are legal conclusions
15   to which no response is required. To the extent that a response is required,
16   the allegations are denied.
17         127. The allegations set forth in Paragraph 127 are legal conclusions
18   to which no response is required. To the extent that a response is required,
19   the allegation is denied.
20         128. The allegations set forth in Paragraph 128 are legal conclusions
21   to which no response is required. To the extent that a response is required,
22   the allegations are denied.
23                a.     The allegations set forth in sub-paragraph 128.a are legal
24   conclusions to which no response is required. To the extent that a response
25   is required, the allegations are denied.
26                       i.      The allegations set forth in sub-sub-paragraph
27   128.a.i are legal conclusions to which no response is required. To the extent
28   that a response is required, the allegations are denied.

                                            19
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1                        ii.    The allegations set forth in sub-sub-paragraph
2    128.a.ii are legal conclusions to which no response is required. To the
3    extent that a response is required, the allegations are denied.
4                        iii.   The allegations set forth in sub-sub-paragraph
5    128.a.iii are legal conclusions to which no response is required. To the
6    extent that a response is required, the allegations are denied.
7                 b.     The allegations set forth in sub-paragraph 128.b are legal
8    conclusions to which no response is required. To the extent that a response
9    is required, the allegations are denied.
10                       i.     The allegations set forth in sub-sub-paragraph
11   128.b.i are legal conclusions to which no response is required. To the extent
12   that a response is required, the allegations are denied.
13                       ii.    The allegations set forth in sub-sub-paragraph
14   128.b.ii are legal conclusions to which no response is required. To the
15   extent that a response is required, the allegations are denied.
16                       iii.   The allegations set forth in sub-sub-paragraph
17   128.b.iii are legal conclusions to which no response is required. To the
18   extent that a response is required, the allegations are denied.
19                c.     The allegations set forth in sub-paragraph 128.c are legal
20   conclusions to which no response is required. To the extent that a response
21   is required, the allegations are denied.
22                d.     The allegations set forth in sub-paragraph 128.d are legal
23   conclusions to which no response is required. To the extent that a response
24   is required, the allegations are denied.
25                       i.     The allegations set forth in sub-sub-paragraph
26   128.d.i are legal conclusions to which no response is required. To the extent
27   that a response is required, the allegations are denied.
28

                                            20
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1                        ii.    The allegations set forth in sub-sub-paragraph
2    128.d.ii are legal conclusions to which no response is required. To the
3    extent that a response is required, the allegations are denied.
4                        iii.   The allegations set forth in sub-sub-paragraph
5    128.d.iii are legal conclusions to which no response is required. To the
6    extent that a response is required, the allegations are denied.
7                 e.     The allegations set forth in sub-paragraph 128.e are legal
8    conclusions to which no response is required. To the extent that a response
9    is required, the allegations are denied.
10                       i.     The allegations set forth in sub-sub-paragraph
11   128.e.i are legal conclusions to which no response is required. To the extent
12   that a response is required, the allegations are denied.
13                       ii.    The allegations set forth in sub-sub-paragraph
14   128.e.ii are legal conclusions to which no response is required. To the
15   extent that a response is required, the allegations are denied.
16                       iii.   The allegations set forth in sub-sub-paragraph
17   128.e.iii are legal conclusions to which no response is required. To the
18   extent that a response is required, the allegations are denied.
19                       iv.    The allegations set forth in sub-sub-paragraph
20   128.e.iv are legal conclusions to which no response is required. To the
21   extent that a response is required, the allegations are denied.
22                f.     The allegations set forth in sub-paragraph 128.f are legal
23   conclusions to which no response is required. To the extent that a response
24   is required, the allegations are denied.
25         129. The allegations set forth in Paragraph 129 are legal conclusions
26   to which no response is required. To the extent that a response is required,
27   the allegations are denied.
28

                                            21
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1            130. The allegations set forth in Paragraph 130 are legal conclusions
2    to which no response is required. To the extent that a response is required,
3    the allegations are denied.
4            131. The allegations set forth in Paragraph 131’s first sentence are
5    legal conclusions to which no response is required. To the extent that a
6    response is required, the allegations are denied. The USIBWC lacks
7    knowledge or information sufficient to admit or deny the allegations in the
8    remainder of Paragraph 131.
9            132. The allegations set forth in Paragraph 132 are legal conclusions
10   to which no response is required. To the extent that a response is required,
11   the allegations are denied.
12           133. The allegations set forth in Paragraph 133 purport to
13   characterize the Second Amended Complaint and no response is required.
14   To the extent a response is required, the allegations are denied.
15   VI.     PRAYER FOR RELIEF
16           The remaining paragraphs of Plaintiffs’ Second Amended Complaint
17   consist of Plaintiffs’ request for relief, which does not require a response.
18   To the extent a response is required, Defendants deny that Plaintiffs are
19   entitled to any of the relief sought or to any other relief.
20                                 GENERAL DENIAL
21           The USIBWC denies each and every allegation of the Second
22   Amended Complaint not specifically admitted in its responses to the Second
23   Amended Complaint’s specific paragraphs, set forth above. To the extent
24   that any allegations of fact in the Second Amended Complaint remain
25   unanswered, the USIBWC denies such allegations.
26                                     DEFENSES
27           1.    This Court lacks subject matter jurisdiction over Plaintiff’s
28   claims.

                                             22
           FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                              CASE NO. 3:18-cv-00457-JM-LL
1          2.     The Second Amended Complaint fails in whole or in part to
2    state a claim upon which relief can be granted.
3          3.     To the extent that Plaintiff’s claims are partially or completely
4    barred by laches, waiver, collateral estoppel, res judicata, equitable estoppel,
5    and/or similar equitable doctrines, the claim should be dismissed.
6          4      The actions of the USIBWC alleged by the Second Amended
7    Complaint are partially or completely exempt or excepted from Clean Water
8    Act jurisdiction.
9          5.     Plaintiffs’ claims are barred, in whole or in part, because the
10   alleged injuries or damages, if any, resulted from an intervening or
11   superseding cause or causes.
12         6.     Plaintiffs’ claims are barred, in whole or in part, because the
13   acts or omissions of other persons or entities, whether named or unnamed in
14   the Second Amended Complaint, over whom the USIBWC has no
15   supervision or control and for whose actions and omissions USIBWC has no
16   legal responsibility, caused and/or contributed to the alleged damages.
17         7.     Plaintiffs’ claims are barred by the permit shield defense.
18         8.     Defendants reserve the right to assert such affirmative defenses
19   that may appear applicable during the course of this litigation.
20         Wherefore, Defendant prays that this Court enter judgment in favor of
21   the Defendant and against Plaintiff, dismiss the Second Amended Complaint
22   against the Defendants, deny all of Plaintiffs’ claims for relief and costs, and
23   grant such other relief as the Court may deem just and proper.
24         Respectfully submitted this 26th day of December, 2018.
25
26                                           /s/ Andrew S. Coghlan
27                                           DEBRA J. CARFORA
                                             ANDREW S. COGHLAN
28                                           Attorneys for Defendant

                                            23
         FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                            CASE NO. 3:18-cv-00457-JM-LL
1                                    International Boundary and Water
2                                    Commission, United States Section
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    24
     FEDERAL DEFENDANT’S ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                        CASE NO. 3:18-cv-00457-JM-LL
